Citation Nr: 0308701	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  00-00 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether a December 1970 rating decision that severed a 
prior grant of service connection for pulmonary tuberculosis 
constituted clear and unmistakable error.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had active service from January 14, 1969, to 
October 2, 1969.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act of 2000 is not 
applicable to this appeal.

2.  The December 1970 rating decision that severed a prior 
grant of service connection for pulmonary tuberculosis was 
not appealed; a claim of clear and unmistakable error in that 
rating decision was initially filed in April 1987.

3.  The December 1970 rating decision that severed a prior 
grant of service connection for pulmonary tuberculosis 
contained an error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.

4.  In light of the Board's finding of clear and unmistakable 
error in the December 1970 rating decision that severed a 
prior grant of service connection for pulmonary tuberculosis, 
there is no longer a controversy regarding the benefit sought 
as to the issue of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for the same disease.   


CONCLUSIONS OF LAW

1.  The December 1970 rating decision that severed a prior 
grant of service connection for pulmonary tuberculosis 
constituted clear and unmistakable error, and the decision is 
reversed.  38 U.S.C.A. §§ 310, 311, 353, 4005 (in effect in 
1970); 38 C.F.R. §§ 3.1(q), 3.103, 3.104, 3.105, 19.109, 
19.112, 19.113, 19.118, 19.120, 19.153 (1970).  

2.  There is no longer an issue of fact or law before the 
Board pertaining to whether new and material evidence has 
been received to reopen a claim of service connection for 
pulmonary tuberculosis, and the appeal is dismissed.  38 
U.S.C.A. §§ 511, 7104, 7105, 7111 (West 2002); 38 C.F.R. § 
20.101 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Procedural Considerations

During the pendency of the veteran's appeal, there were 
changes in the law concerning VA's duty to notify a claimant 
as to the evidence needed to substantiate a claim, and 
concerning VA's duty to assist a claimant in developing 
evidence, pursuant to the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 114 Stat. 
2096 (Nov. 9, 2000).  See 38 U.S.C.A. §§ 5103, 5103A; see 
also 38 C.F.R. §§ 3.102, 3.159; Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board observes that these 
provisions, however, are not applicable to clear and 
unmistakable error (CUE) claims.  See Livesay v. Principi, 15 
Vet. App. 165 (2001).  

Further, in light of the Board's favorable decision herein on 
the veteran's CUE claim, there is no need for an analysis of 
the VCAA's potential applicability to the pending request to 
reopen a claim for service connection for pulmonary 
tuberculosis based upon the submission of new and material 
evidence.  As discussed below, that issue is for dismissal. 



Clear and Unmistakable Error Claim

In September 1969, the RO granted service connection for 
pulmonary tuberculosis and assigned a compensable evaluation.  
After proper notice and an appropriate time for response was 
provided to the veteran, in December 1970, the RO severed 
service connection for pulmonary tuberculosis based upon a 
finding of clear and unmistakable error (CUE) in its previous 
decision.  This decision was not timely appealed, and so it 
became final.  See 38 U.S.C.A. § 4005 (then in effect).   

In April 1987, the veteran filed a claim alleging CUE in the 
RO's December 1970 severance decision.  Later that same 
month, the RO determined that there was no CUE in the 
December 1970 severance decision.  The veteran then properly 
appealed the case to the Board, which issued a decision in 
September 1989 that did not address his April 1987 CUE claim.  
Accordingly, the Board finds that this claim remains pending 
on appeal.  Cf. 38 C.F.R. § 20.1104 (2002).

Under 38 C.F.R. §§ 3.104(a) and 3.105(a) (2002), a rating 
action is final and binding in the absence of CUE.  Where CUE 
is found in a prior RO decision, however, the prior decision 
will be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 
2001); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2000); 
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 242 
(1994); Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. 
Principi, 3 Vet. App. 310 (1992).

This appeal concerns possible entitlement to service 
connection for pulmonary tuberculosis.  Under VA law, service 
connection may be granted for a disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); in accord 38 U.S.C.A. §§ 310, 353 in effect in 
1970.  For purposes of section 1110, every veteran shall be 
taken to have been in sound condition when examined, accepted 
and enrolled for service, except as to defects, infirmities 
or disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002); in accord 
38 U.S.C.A. § 311 in effect in 1970.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306 (1970).

As noted, in the December 1970 severance decision that is the 
subject of the CUE claim on appeal, the RO found CUE in its 
original September 1969 grant of service connection for 
pulmonary tuberculosis.  This December 1970 severance 
decision finding CUE in the prior RO decision was in error, 
because it impermissibly relied on medical evidence that was 
not of record at the time of the September 1969 service 
connection grant.  Cf. Bell v. Derwinski, 2 Vet. App. 611 
(1992) (where documents are in VA control and could 
reasonably be expected to be a part of the record, such 
documents are before VA); but see Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994); VAOPGPREC 12-95 (finding that this 
"constructive receipt" requirement is not applicable to RO 
decisions entered prior to July 21, 1992).  
The correct facts of record as they were known at the time of 
the RO's September 1969 service connection grant are as 
follows.  The veteran's January 1969 entry examination record 
noted no more than a history of inactive pulmonary 
tuberculosis.  After his entry into active service, however, 
the service medical records showed that the veteran had 
respiratory problems that led to not one, but two, periods of 
hospitalization for treatment.  At the time of his first 
service hospitalization, however, the records reflect that 
the veteran had a diagnosis of active, moderately advanced, 
pulmonary tuberculosis.  The service medical records also 
included the record of a medical board proceeding confirming 
this diagnosis, and a notation that it was in incurred the 
line of duty, by service aggravation.  The claims file also 
contained documentation that the veteran was being prepared 
for a medical discharge from service because of his 
respiratory problems.

Based upon the above information, the RO granted the veteran 
service connection for pulmonary tuberculosis, finding 
aggravation of a preexisting disease in service, in a rating 
decision dated September 17, 1969.  The RO also assigned a 30 
percent rating for the disease under Diagnostic Code 6708.

The Board acknowledges that additional medical evidence was 
associated with the claims file after the September 1969 
grant, including the record of the veteran's second 
hospitalization beginning on September 26, 1969.  October 
1969 medical records reported a change in the veteran's 
diagnosis to minimal inactive pulmonary tuberculosis.  In the 
December 1970 severance decision that is the subject of the 
veteran's CUE claim on appeal, the RO found CUE in its 
original September 1969 grant.  The RO noted this later 
medical information as evidence that the veteran's condition 
had reverted to an inactive status while he was still in 
service.  The RO also referred to other medical evidence 
documenting active pulmonary tuberculosis prior to the 
veteran's entry into service, evidence that also does not 
appear to have been of record at the time of the September 
1969 grant.  In reliance on all of this later medical 
information, the RO made a determination in its December 1970 
severance decision that there was no "permanent 
aggravation" of the veteran's preexisting pulmonary 
tuberculosis during active service, and therefore its prior 
September 1969 service connection grant was CUE.
The Board specifically observes that the medical evidence of 
record at the time of the September 1969 rating decision 
supports a finding, to which reasonable minds could not 
differ, that the veteran's preexisting history of inactive 
pulmonary tuberculosis increased in disability in service, as 
it was noted to have progressed in severity to a diagnosis of 
active, moderately advanced pulmonary tuberculosis by 
September 1969.  As such, the RO determined that there was 
aggravation during service in its September 1969 rating 
decision awarding service connection.  

Alternatively, the medical information upon which the RO 
relied to later sever service connection in December 1970 via 
a finding of CUE in the September 1969 grant, was not of 
record at the time of that grant.  Accordingly, the 
consideration of this evidence for a review of possible CUE 
in the September 1969 decision was, in itself, CUE, and the 
outcome of the RO's December 1970 decision would have been 
manifestly different but for this error.  See Cook v. 
Principi, 258 F.3d 1311 (Fed. Cir. 2001); Damrel v. Brown, 6 
Vet. App. 242, 246 (1994).    

The dispositive consideration in this appeal is that the 
severing action failed to apply the proper legal standard.  
At best, the action to sever service connection was based on 
a record where the evidence was in conflict.  Some of the 
evidence tended to show aggravation while some of the 
evidence tended not to show aggravation.  Almost by 
definition, a record in conflict cannot give rise to a level 
of certitude required to justify a conclusion of clear and 
unmistakable error.  Essentially, the severing determination 
reflected a difference of opinion.  For example, the 
September 1970 rating decision employed the expression "...it 
is considered that there was no permanent aggravation due to 
service..." (Emphasis added.)  This  cautious declaration was 
unnecessary if the evidence was undebatable.  It was 
necessary, however, because the initial grant had not been 
shown by December 1970 to have been wrong at its core.

New and Material Evidence Claim

The Board notes that its decision above, resulting in a 
finding of CUE in the RO's December 1970 rating decision, 
renders moot the issue of whether new and material evidence 
has been received to reopen a claim for service connection 
for pulmonary tuberculosis.  Although there is no longer a 
controversy regarding the benefit sought, the Board is still 
required to provide reasons and bases for its determination. 
ZP v. Brown, 8 Vet. App. 303 (1995).

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).  

All questions in a matter which under section 511(a) of this 
title are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  
Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

The Board has decided that there was CUE in a December 1970 
rating decision that severed a prior grant of service 
connection for pulmonary tuberculosis.  The effect of that 
decision is the restoration of service connection for 
pulmonary tuberculosis.  Accordingly, there is no longer a 
question or controversy remaining with respect to the 
veteran's claim of service connection for pulmonary 
tuberculosis.  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 
20.101.  In essence, the Board's decision on the veteran's 
CUE claim renders moot his pending new and material evidence 
claim concerning service connection for the same disease.  
Because the RO's prior service connection grant has now been 
restored, the veteran's remaining appeal as to whether new 
and material evidence has been presented to reopen a claim 
for service connection for pulmonary tuberculosis will be 
dismissed.  No greater benefit can be provided, nor are any 
exceptions to the mootness doctrine present.  See Thomas v. 
Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. 
App. 365, 367- 68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 
377 (1992); 38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 
20.101.


ORDER

As there was clear and unmistakable error in the December 
1970 rating decision, service connection for pulmonary 
tuberculosis is restored. 

The appeal as to whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for pulmonary tuberculosis is dismissed.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

